Citation Nr: 0016140	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  09-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disability.  

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1954 
to August 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the August 1998 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent evaluation for a right knee 
disability, denied service connection for PTSD, and denied 
reopening the claim for service connection for a skin 
disease.  


FINDINGS OF FACT

1.  The RO denied service connection for a skin disease in 
December 1988 and notified the veteran of that decision by 
letter dated February 16, 1989; he did not appeal.  

2.  Evidence received since the December 1988 rating decision 
includes recent medical treatment reports. 

3.  The newly-submitted evidence and argument does not bear 
directly on the question at issue.  

4.  The veteran successfully worked for the same employer for 
at least five years prior to his 1991 retirement, and he 
regularly golfs and walks for fitness with a normal gait.  

5.  The right knee has range of motion of 0-130 degrees.  

6.  The medical evidence with respect to the right knee does 
not show subluxation, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, or interference with sitting or standing.  

7.  The veteran presented with PTSD symptoms in June 1998 and 
February 1999.  

8.  The veteran alleged exposure to enemy mortar fire and 
casualties of friends during active service in Vietnam.  

9.  Medical evidence of record tends to show a nexus between 
PTSD and service.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision became final because the 
RO notified the veteran of that decision by letter dated 
February 16, 1989, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

2.  Material evidence to reopen the claim of service 
connection for a skin disability has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The criteria are not met for an increased rating for a 
right knee disability, currently evaluated as 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, and 5261 (1999).  

4.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.304(f) (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disease.

Factual Background

The veteran's skin was deemed to have been normal during 
September 1954, October 1954, December 1957, February 1968, 
August 1969 examinations, and no skin defects or diagnoses 
were noted.  

The March 1956 diagnosis was athlete's foot.  The March 1960 
diagnosis was mild sycosis vulgaris.  The June 1960 diagnosis 
was a mycotic rash on the left arm and tinea cruris of 1-week 
duration.  The June 1962 examination report stated that the 
veteran had a boil in the right lower quadrant of the groin 
area in February 1962 with no recurrence, complications, or 
sequelae after treatment.  In May 1963, the examiner noted a 
rash on the veteran's right flank with vesicles.  The 
tentative diagnosis was shingles.  In August 1963, the 
veteran had a painful and itching rash on his right beltline.  
The impression was herpes zoster.  In June 1973, the examiner 
stated that the veteran appeared to have contact dermatitis.  
In August 1973, the examiner gave the veteran Myrolog crème 
for tinea.  According to the September 1973 retirement 
examination report, the veteran had erythema rash of the 
bilateral groin area that was not significant.  There was a 
history of various rashes that occasionally responded to 
symptomatic therapy with no complications and no sequelae.  

The veteran underwent a VA examination in December 1975.  
Physical examination failed to reveal any evidence of rashes, 
lesions, cyanosis, or erythematous area.  However, the scalp 
showed evidence of having dandruff appearance with possible 
seborrheic dermatitis over the scalp.  The September 1987 
assessment included possible tinea cruris.  

In an October 1988 statement, the veteran alleged that he had 
had a recurring skin disease on his face and abdomen since 
active duty.  

By decision of December 1988, the RO denied service 
connection for a skin disorder, on the basis that the skin 
disorders reflected in the veteran's service medical records 
were acute and transitory in nature and had not resulted in a 
chronic disability.  Furthermore, the RO held that there was 
no evidence tending to show a nexus between any skin diseases 
reflected in the recent post-service treatment records and 
the veteran's period of service.

The September 1992 assessment was tinea pedis and tinea 
cruris.  In September 1997, a mole on the veteran's left 
thigh was evaluated.  The assessment was seborrheic 
keratosis.  In March 1998, the veteran's skin was clear of 
lesions, and the impression included a groin rash.  In 
February 1999, the veteran subjectively complained of a tinea 
infection in his groin for several years.  Physical 
examination revealed erythema around the groin with no 
adenopathy.  The diagnosis was tinea.  


Criteria

An appeal consists of a timely-filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely-filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the determinations of whether evidence 
is new and whether it is material are governed by the tests 
set forth in 38 C.F.R. § 3.156(a).  "New" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim".  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); 38 C.F.R. § 3.156(a).  When determining whether the 
claim should be reopened, the credibility of evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), United States 
Court of Appeals for Veterans Claims (Court) held that the 
two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. 
App. 510 (1992).

Therefore, once a decision has become final, "the Board does 
not have jurisdiction to consider [the previously-adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (When new and material 
evidence has not been submitted in a previously disallowed 
claim "[f]urther analysis . . . is neither required, nor 
permitted.").


Analysis

The veteran did not appeal the December 1988 decision and it 
thus became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In the effort to reopen his previously-denied claim, the 
veteran has presented new evidence consisting of medical 
records dated subsequent to December 1988 that were not in 
the record at the time of the December 1988 rating decision.  

In the December 1988 decision, the RO denied service 
connection for a skin disorder, on the basis that there was 
no evidence tending to show a nexus between any skin diseases 
reflected in the recent post-service treatment records and 
the veteran's period of service.  Thus, for any newly-
presented evidence to be considered material under 
38 U.S.C.A. § 5108, it would have to tend to show a nexus 
between service and any currently-shown skin disorder.

Upon comprehensive review of the evidence of record 
pertaining to the veteran's skin, the Board finds that none 
of the newly-presented treatment records, viewed in 
conjunction with all the evidence of record, tends to show a 
nexus to service.  It thus does not bear directly upon the 
question at issue.  The new evidence does not tend to suggest 
the veteran has experienced continuous skin symptomatology 
since service, and does not contain a medical opinion that 
any current skin disorder is related to the symptoms 
reflected in the veteran's service medical records.  Thus, 
the newly-submitted treatment records do not constitute 
material evidence for the purpose of reopening the 
previously-denied claim.

Although evidentiary assertions offered in support of a claim 
such as the matter at hand must be accepted as true, this is 
not the case where the assertions are inherently incredible 
or fall beyond the competence of the person making the 
assertion. King v. Brown, 5 Vet. App. 19 (1993).  Here, the 
veteran alleges that he had a recurring skin disease on his 
face and abdomen since active duty, but he, as a lay person, 
is not competent to render a medical judgment as to the 
nature or etiology of his disability.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's own assertions cannot be considered material 
evidence for the purpose of reopening the previously-denied 
claim either.

The first requirement of the Elkins test thus has not been 
met, as the veteran has not presented new and material 
evidence to support a reopening of the claim.  As the first 
part has failed, any inquiry into the second or third parts 
of the Elkins test is inappropriate.  In the absence of new 
and material evidence to reopen the claim for  a skin 
disability, the veteran's appeal must be denied and the 
Board's review is complete.


The claim of entitlement to an increased rating for a right 
knee disability,
currently evaluated as 10 percent disabling

Factual Background

In an April 1986 statement, the veteran alleged that a doctor 
had told him that his condition had worsened enough to 
necessitate a change in profession.  The veteran alleged that 
he could not meet the physical requirements for the 
occupation for which he had trained.  However, in June 1990, 
the veteran reported that he had worked at the present job 
for the last five years.  His work required him to stand and 
lift for prolonged periods of time.  Previously, he was a 
mail handler.  

The March 1996 examination revealed excellent range of 
motion, full extension, flexion past 125 degrees, and the 
veteran reported playing golf every chance he got.  The 
examiner opined that the pain in the right knee was some 
chronic prepatellar bursitis that was not inflamed and did 
not need an injection.  He opined that the veteran just 
needed to be careful when he kneeled, or he could wear a 
kneepad.  

The December 1997 statement alleged that the veteran's 
disability had worsened because he had pain and swelling in 
the right knee.  

In December 1997, the veteran reported that his right knee 
bothered him a lot but was not painful enough to undergo a 
knee replacement surgery.  Physical examination of the right 
knee revealed varus, a large palpable medical osteophyte, and 
grinding with range of motion.  The impression was 
degenerative joint disease of the right knee.  

The veteran underwent a VA examination in February 1998.  He 
reported a burning sensation and severe pain in his right 
knee while kneeling to care for his severely handicapped 
adult son.  He reported walking for fitness and regularly 
playing golf and occasionally shooting.  His right knee 
sometimes bothered him when he used stairs.  

In March 1998, the veteran reported that he had retired from 
work in 1991.  Physical examination revealed a normal gait 
and no laxity of the supporting internal structures.  The 
veteran had full extension and 130 degrees of flexion without 
any subjective discomfort.  The clinical impression was 
moderate degenerative joint disease of the right knee with no 
significant disability.  

The June 1998 biosocial report stated that the veteran was 
disabled and retired.  He alleged that his disability 
prevented him from working as a mail clerk because he could 
not lift heavy objects, run, or jump.  In September 1998, the 
veteran reported that he played golf.  He walked with a 
normal gait although slightly wide-based, and he was able to 
squat.  The November 1998 physical examination revealed a 
normal gait, and the veteran could squat normally.  Manual 
muscle testing in the lower limbs revealed no weakness.   

The representative's December 1999 statement alleged that the 
veteran experienced flare-ups of pain in his right knee.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states:  Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Recurrent subluxation or lateral instability of the knee 
warrants a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Limitation of the flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
assigned a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
rating, extension to 15 degrees warrants a 20 percent rating, 
extension to 20 degrees warrants a 30 percent rating, 
extension to 30 degrees warrants a 40 percent rating, and 
extension to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is solely based on limitation of 
motion, the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation in the joint, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 do not apply to ratings 
under Diagnostic Code 5257, because that rating code is not 
predicated solely on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

A veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 5257.  The medical evidence 
reflects no subluxation, and the March 1998 examiner found no 
laxity of the right knee's supporting internal structures.  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Codes 5260 and 5261.  The veteran 
applied for an increased rating for his service-connected 
right knee disability in December 1997.  The most limited 
range of motion since December 1997 was 0-130 degrees in 
March 1998, an improvement over the 0-125 degrees range of 
motion in March 1996.  Thus, the veteran could bend his right 
knee to 130 degrees rather than to the normal 140 degrees and 
straighten his leg to the horizontal.  The veteran was able 
to bend his right knee well past the 30 degrees limitation 
required for a 20 percent rating under Diagnostic Code 5260 
and to straighten his leg well past the 15 degrees limitation 
required for a 20 percent rating under Diagnostic Code 5261.  
Thus, a 10 percent evaluation under either Diagnostic Code 
5260 or 5261 is more than generous because the veteran was 
able to bend his right knee well past the 60 degrees 
limitation required for a noncompensable rating, and he 
straightened his leg past the 5 degrees limitation required 
for a noncompensable rating.  

Consideration of any additionally disabling functional loss 
and pain supports the continuation of a 10 percent rating.  
Although the veteran reported an inability to lift heavy 
objects, run, or jump on his previous job as a mail clerk, he 
successfully worked for the same employer for at least 5 
years prior to his 1991 retirement.  Although the veteran 
reported pain when he used stairs or kneeled to care for his 
handicapped son, the March 1998 examiner noted no subjective 
discomfort.  The veteran regularly golfed and walked for 
fitness with a normal gait and squatted normally.  The 
medical evidence did not show crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, or interference with sitting or standing.  
Accordingly, a rating higher than 10 percent is not warranted 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected right knee disability 
markedly interfered with employment or caused frequent 
hospitalizations.  Instead, the evidence shows the veteran 
retired in 1991, and prior to that time, successfully worked 
for the same employer for at least five years.  




Entitlement to service connection for PTSD

Factual Background

The September 1973 retirement examination report reflect that 
the veteran's psychiatric health was considered to have been 
normal, and no pertinent defects or diagnoses were noted.  

The March 1998 impression included unresolved grief due to 
congenital problems and mental retardation of the veteran's 
son.  

The June 1998 biosocial report stated that the veteran was 
retired.  He reported that he served in combat in the 
military where he was exposed to enemy mortar fire and 
casualties of friends.  He reported a rocket attack of his 
barracks and of a nearby helicopter.  He claimed that he hit 
two bicycle riders in Vietnam in 1968 while driving a car.  
He reported receiving mental health treatment in 1991 for 
unresolved grief.  Although the veteran presented with PTSD 
symptoms, the Axis I diagnosis was adjustment disorder.  

The June 1998 statement alleged that the veteran was exposed 
to combat stressors in Vietnam.  He reported panicking and 
running for cover during mortar attacks on his barracks and 
tents.  He reported that, at work in 1990-91, he had trouble 
with his supervisor and was cited for threatening two people.  
Although the reprimand for making threats was withdrawn, the 
veteran's boss ordered him to undergo counseling for 
unresolved grief.  

In the February 1999 mental health care summary, the treating 
psychologist noted that the veteran presented with PTSD 
symptoms of increased startle response, intrusive daytime 
Vietnam memories, and agitation.  The examiner noted that the 
veteran was exposed to rocket attacks in Vietnam and opined 
that the veteran's symptoms were consistent with his degree 
of exposure to trauma.  

The representative's December 1999 statement alleged that the 
veteran had cited combat stressors as defined in 38 U.S.C. 
§ 1154(b).  


Criteria

A PTSD claim is well grounded where the veteran has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for such purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current PSTD disability.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).  


Analysis

The claim of entitlement to service connection for PTSD is 
well grounded.  For the limited purpose of determining well 
groundedness, the medical evidence includes a current 
diagnosis of PTSD because the June 1998 and February 1999 
medical professionals opined that the veteran presented with 
PTSD symptoms of exaggerated startle response, intrusive 
daytime Vietnam memories, and agitation.  

The veteran's lay statements alleged in-service stressors of 
exposure to enemy mortar fire, casualties of friends, and 
hitting two bicycle riders in Vietnam.  

The medical evidence includes a nexus opinion relating the 
veteran's current symptoms to active service.  In the 
February 1999 report, the psychologist noted the veteran's 
exposure to rocket attacks in Vietnam and opined that the 
veteran had intrusive daytime Vietnam memories and that his 
symptoms were consistent with his degree of exposure to 
trauma.  A diagnosis based on the veteran's history of a 
single episode of trauma, without other episodes of trauma in 
the history, is sufficient to well ground a claim.  
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  
Accordingly, the Board holds that the claim for entitlement 
to service connection for PTSD is well grounded.  


ORDER

In the absence of new and material evidence, the veteran's 
attempt to reopen a previously-denied claim for entitlement 
to service connection for a skin disability is denied.

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling, is 
denied.  

The claim for entitlement to service connection for PTSD is 
well grounded.  


REMAND

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The RO obtained medical records from the 
identified health care providers.  The veteran declined the 
opportunity for a hearing, and he filed numerous lay 
statements with the RO.  The VA has a duty to assist the 
veteran by providing a VA psychiatric examination for 
purposes of compensation because, although the June 1998 and 
February 1999 medical care providers stated that the veteran 
presented with PTSD symptoms, a clear diagnosis of PTSD, 
based upon a comprehensive review of the veteran's records, 
has not been rendered.  

The VA has a duty to assist the veteran in obtaining 
verification of alleged in-service stressors.  The June 1998 
statement alleged that the veteran was exposed to mortar 
attacks in combat in Vietnam.  Forms DD 214 showed that the 
veteran served as an administrative clerk and technician 
during the Vietnam era and earned the Vietnam Service Medal 
with 4 Bronze Service Stars.  Although the June 1998 and 
February 1999 medical care providers noted the veteran's 
Vietnam service, the after-the-fact medical nexus was not 
sufficient credible supporting evidence of the actual 
occurrence of an in-service stressor, as required for the 
veteran to establish service connection for PTSD, without 
evidence that he had been in combat.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Lastly, the Board observes that the RO may not have obtained 
all the pertinent VA treatment records, as the requests sent 
to the VA medical center were extremely limited in nature.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Therefore, this case is remanded for further development as 
follows:  

1.  The RO should provide a PTSD 
questionnaire to the veteran.  Upon 
receipt of the completed PTSD 
questionnaire, the RO should request 
verification of the veteran's alleged in-
service stressors from the military, to 
the extent possible.  The RO should 
review the file and prepare a summary 
including all associated documents and 
then make a specific determination, in 
accordance with the provisions of 38 
C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, what was the nature of the 
specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for mental health disorders 
since active service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

The RO should obtain all records of VA 
psychiatric and psychological treatment 
afforded to the veteran which are not 
contained in his claims file for 
inclusion in the file.

3.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA psychiatric 
examination to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiner with a list 
of all stressors that have been 
identified.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  If PTSD is positively 
identified, the examiner is requested to 
express an opinion as to whether PTSD is 
related to the veteran's military 
service, specifically whether a diagnosis 
of PTSD is supportable solely by the 
stressor(s) that have been recognized.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service mental health conditions.  
The complete rationale for all opinions 
expressed should be fully-explained.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for PTSD based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
utilized, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

